Citation Nr: 0109523	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The propriety of the noncompensable rating for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from December 1963 to 
October 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1999, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to service connection for lung cancer, 
assigning the veteran a noncompensable rating effective 
February 18, 1999.  The veteran disagrees with the RO's 
assigned rating, and has perfected an appeal of that 
decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  


The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining a medical examination and opinion where 
appropriate, and by obtaining additional medical evidence 
where necessary.  Here, the veteran disagrees with the 
noncompensable rating assigned to his lung cancer by the RO 
and seeks a compensable rating.  

Medical evidence in the record establishes that the veteran 
was diagnosed with lung cancer in 1992, for which he received 
chemotherapy and radiation therapy.  This treatment was 
concluded in 1994, with the veteran reporting no complaints 
related to lung cancer.  However, according to a statement 
submitted by one of the veteran's treating physicians, dated 
in February 1999, the veteran suffered a recurrence of his 
lung cancer and has again entered remission.  Before the 
Board may make an appropriate determination as to whether the 
veteran is entitled to a compensable rating for his lung 
cancer, it is necessary to obtain evidence from the veteran's 
physician as to the dates of the veteran's recurrence of lung 
cancer, as well as the treatment the veteran received during 
the recurrence.  Furthermore, it is necessary for the Board 
to obtain the results of a recent VA medical examination 
assessing any residuals of the veteran's lung cancer and any 
recurrence or metastasis thereof.  
Additionally, in a recent decision, the United States Court 
of Appeals for Veterans Claims (Court) held that, where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Further, the veteran must be informed of the 
scope of the issue; the Court specifically found that framing 
the issue as "entitlement to an increased rating" did not 
sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection (in this 
case, the date of claim), as well as a prospective rating.  
Id.  Thus, the RO must consider whether staged ratings are 
warranted by the evidence, and explicitly note that staged 
ratings have been considered.  Further, the veteran must be 
informed that the scope of the issue includes the possibility 
of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.   The RO should contact the veteran 
and request written authorization to 
obtain copies of his treatment records 
from Dr. Howard G. Wold of the Freedman 
Clinic of Internal Medicine Oncology 
Division in Alexandria, Louisiana.  Upon 
obtaining this authorization the RO 
should request that Dr. Wold  submit 
copies of all medical records involving 
the veteran's treatment for lung cancer 
from 1992 to the present.  The RO should 
also ask that Dr. Wold provide 
information regarding the veteran's most 
recent recurrence of lung cancer, 
specifically the date the veteran went 
out of remission and the date remission 
began, to the extent possible. 
2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
examination addressing his lung cancer. 
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The examiner must be 
furnished the claims file prior to the 
examination.  The examiner should be 
specifically asked to address whether the 
veteran has experienced any recurrence or 
metastasis of his lung cancer, as well as 
whether the veteran has any residuals of 
his lung cancer.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected lung cancer for any 
part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected lung 
cancer, the supplemental statement of the 
case should indicate that the potential 
for "staged" ratings has been 
considered. 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




